DETAILED ACTION
In response to the Amendments filed on March 9, 2021, claims 1-3, 5, and 13-15 are amended; and claim 12 is cancelled. Currently, Claims 1-11 and 13-15 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 and 11 directed to the invention of the non-elected species without traverse. It is noted that amended claim 1 incorporate the features drawn only to the embodiment of Species II of Figs. 37-80. Accordingly, claims 10 and 11 are cancelled as further explained below.

Specification
The amendments to the specification filed on March 9, 2021 are entered.

Claim Interpretation
This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a metering member” is metering member 121 which is sleeve-shape with external threads 174 and internal threads 178 as illustrated in Figs. 74-76, see instant pg. 28, line 10 until pg. 29, line 2.
	

Response to Arguments
With respect to the previous election of species requirement, examiner agrees with applicant that only claims 10 and 11 should be withdrawn and that the previous recitation of 10-13 is a typographical error. However, with regards to applicant’s request to rejoin claims 10 and 11, it is noted that claim 1 has been amended to be directed only to the embodiment of Figs. 37-80 while claims 10 and 11 are directed to the features of the non-elected embodiment of Figs. 1-36. Therefore, examiner requested for cancellation of claims 10 and 11, see below for additional details.

With respect to the previous objection to the specification, the amendment to the specification is considered sufficient to clarifying the previous confusion.

With respect to the previous 35 U.S.C. 112(f) interpretation of the claims, examiner agrees with applicant that the amendment to claims 1 and 15 are considered sufficient to clarifying the limitation of “a setting device” from invoking the interpretation by reciting sufficient structure for performing the function. The recitation of “an adjustment unit” has been removed and thus, no longer interpreted as explained before. However, the recitation of “a metering member” is still interpreted as invoking 35 U.S.C. 112(f) as further explained above.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Suzanne Konrad on March 11, 2021.

The application has been amended as follows: 
Claims 10 and 11 are cancelled.

REASONS FOR ALLOWANCE
Claims 1-9 and 13-15, as amended in the Amendments filed on March 9, 2021, are allowed.
The following is an examiner’s reasons for allowance:  the closest prior art of record does not singly or in combination disclose the specifics of an injection device comprising a housing, an injection spring, a metering piston, a setting device, an injection sleeve, and a metering member as required by the amended claims.
The closest prior art is Marshall (US Pub. No. 2010/010454 A1), Bechtold (US Pub. No. 2002/0165500 A1), Schmitz (US Pat. No. 4,194,505), Holmqvist (US Pub. No. 2012/0029443 A1), Burren (US Pub. No. 2008/0183139 A1), Kirchhofer (US Pub. Nos. 2001/0034507 A1; 2002/0016571 A1), Schrul (US Pub. No. 2009/0240195 A1), and Bechtold (WO 2014121929 A1).
Regarding claims 1 and 15, the closest prior art does not disclose the specifics of the injection sleeve and the metering member cooperating structures of the injection device as claimed. See Non-Final Rejection dated March 9, 2021 for additional details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783